Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  August 9, 2022 has been entered.
Claim Rejection 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 33-34, 38-44, 47- 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating disorders or diseases amenable to treatment by increasing the levels of brain-derived neurotrophic factor by administering d-methadone, does not reasonably provide enablement for treating other diseases or disorders encompassed within the claim and/or by administering other BDNF modulator (such as l-methadone).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant claim is drawn to a method of treating a variety of diseases/disorders with distinct etiologies and symptoms, particularly by increasing BDNF level in a subject.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The nature of the invention: The claim 50 is drawn to A method for treating disorders or diseases chosen from nervous system disorders, endocrine-metabolic disorders, cardiovascular disorders, age-related disorders, eye diseases, skin diseases, and symptoms and manifestations thereof, the method consisting of: administering a substance to the subject as part of a course of treating the disorder or disease intended to modulate levels of BDNF in the subject, the substance being chosen from d-methadone, beta-d-methadone, alpha-l-methadol, beta-I-methadol, alpha-d-methadol, acetylmethadol, d-alpha-acetylmethadol, l-aloha-acetylmethadol, beta-d-acetylmethadol, beta-l-acetylmethadol, d-alpha-normethadol, l-alpha normethadol, noracetylmethadol, dinoracetylmethadol, methadol, normethadol, dinormethadol, 2-ethylidene-1 ,5-dimethyl-3,3-diphenylpyrrolidine (“EDDP”), 2-ethyl-5- methyl-3,3-diphenylpyrroline (“EMDP”), d-isomethadone, normethadone, N-methyl- methadone, N-methyl-d-methadone, N-methyl-l-methadone, I-moramide, pharmaceutically acceptable salts thereof, and mixtures thereof; wherein the substance is isolated from its enantiomer or synthesized de novo, and wherein the substance is the sole active ingredient administered to the subject.
(2) The breadth of the claims: The claims embrace and reads on effectively treating all diseases/disorders of nervous system disorders, endocrine-metabolic disorders, cardiovascular disorders, age-related disorders, eye diseases, skin diseases, and symptoms and manifestations thereof with any of the methadone derivatives herein, including l-methadone. Thus, the scope of the claims are very broad, encompassing diseases/disorders with distinct etiologies and symptoms with structurally distinct compounds.  
(3) The state of the prior art: The state of the art regarding effectively treating all of the diseases/disorders defined herein with one and het same agent is essentially unknown. As assessed by applicants, it has been known that  BDNF is a protein that, in humans, is encoded by the BDNF gene. BDNF is a member of the neurotrophin family of growth factors. Neurotrophic factors are found in the brain and the periphery. BDNF acts on certain neurons of the central nervous system and the peripheral nervous system, helping to support the survival of existing neurons, and encourages the growth and differentiation of new neurons and synapses. In the brain, it is active in the hippocampus, cortex, and basal forebrain—areas vital to learning, memory, and higher cognitive functions. BDNF binds to receptors (TrkA, TrkB, p75NTR ) and modulates their downstream pathways. (see, paragraph [0035] of the specification herein. Further, ‘It is known that BDNF exerts trophic and protective effects on dopaminergic neurons as well as other neuronal systems. Thus, impairment of cognitive function may result from, or be exacerbated by, reduction in BDNF. It has been found that memantine (an NMDA receptor antagonist used to treat Alzheimer’s disease) specifically upregulates MRNA and protein expression of BDNF in monkeys [Falko, M. et al., Memantine Upregulates BDNF and Prevents Dopamine Deficits in SIV-Infected Macaques: A Novel Pharmacological Action of Memantine. Neuropsychopharmacology (2008) 33, 2228-2236]. See, paragraph [0040] of the specification herein. Also It has been known that l-methadone decreases blood level of BDNF and racemic methadone increases BDNF levels. See, paragraph [0041] of the specification herein.  
(4) The predictability or unpredictability of the art: The predictability of treating all of the diseases/disorders defined herein with one and the same agent is very low. It would be ideal for a skilled artisan in medicinal art to have one single agent for treating all those diseases with distinct etiologies and symptoms. Such a task have never been accomplished. Further, the predictability of using all the methadone derivatives herein for treating the diseases are also very low as the structure variation would greatly affect the activity of the methadone derivatives.   Therefore, to one skilled in the art, treating all the disease with a single agent as defined herein is highly unpredictable.  
(5) The relative skill of those in the art: The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts. 
(6) The amount of direction or guidance presented / working examples: In the instant case, the guidance of the specification as to treating all disease with all the methadone compounds is completely lacking.  The specification discloses that d-methadone is effective in increasing the level of BDNF, and benefit in, improving cognitive function, and  exert neuroprotection. See, the examples in the application.  The specification as filed does not speak on or show any working examples any studies performed that treat nervous system disorder that is not amenable to treatment by increasing the levels of brain-derived neurotrophic factor.  Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.  There is no demonstration in the specification that d-methadone or any other methadone derivative herein would be useful for treatment of nervous system disorder that is not amenable to treatment by increasing the levels of brain-derived neurotrophic factor.
(7) The quantity of experimentation necessary: The instant claims read on treating all forms of alopecia (i.e. hair loss) with the claimed formulation.  As discussed above the specification fails to provide any support for treating all forms of hair loss with the claimed formulation.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation. Particularly,   the skilled practitioner would have to perform an undue experimentation to test the nervous system disease and/or the methadone compound herein  in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-37, 39-50 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “nervous system disorders, endocrine-metabolic disorders, cardiovascular disorders, age-related disorders, eye diseases, skin diseases, recited in claims 30, 39, 40-43, and 50 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited diseases/disorders have distinct etiologies and symptoms, and have acquired separated status in therapeutic art.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-50 are rejected under 35 U.S.C. 103 as being unpatentable over Canitano et al. (“Glutamatergic agents in Autism spectrum disorders: current trends”, Research in Autism Spectrum Disorders, 2014, Vol. 8, pp 255-265), in view of Javitt (US 20150374684 A1), Shantha (US 2012/0128683 A1), and Manfredi et al. (US 2014/0088155 A1), and in further view of Wang et al. (WO 2015192772 A1) and applicants’ admission regarding the known knowledge of BDNF and methadone (paragraphs [0038] to [0041 of the specification.
Canitano et al. teach that NMDA receptor has been a well-known as a potential therapeutic target for autism spectrum disorders. Several of NMDA receptor antagonists have been gone through clinical trials and shown positive results. See, particularly, the abstract, pages 260-262. 
Canitano et al. do not teach expressly the employment of d-methadone as NMDA receptor antagonist for treatment of autism spectrum disorders, optionally with other agent, such as naltrexone (opioid antagonist). 
However, Javitt teach a method of treatment of symptoms of autism comprising administering NMDA receptor antagonist, such as d-methadone. See, particularly, paragraphs [0022], [0042], [0067], [0087]. 
Shantha teaches a method of treatment of autism spectrum disorders comprising administering to the patients an NMDA-receptor antagonist and/or opioid antagonist, such as naltrexone. See, paragraphs [0527]-[0528]; [0553] to [0558], and the claims. Manfred et al. teach a method of using d-methadone, as NMDA receptor antagonist, for treatment psychological and psychiatric symptoms, a central nervous system disorder, in mammal or human, wherein the NMDA receptor is located in the central nervous system. D-methadone is administered orally, nasally, intravenously, etc. The daily dosage is about 1 mg to 5000 mg. See, particularly, paragraphs [0028], [0044] to [0052], and claims. 
Manfred further teach that d-methadone has many superior properties compared with other known NMDA receptor antagonist. Particularly, “d-methadone has been shown to be safe in clinical studies dating back to the 1950s, and when used together with its isomer as racemic methadone. This safety was shown at doses much higher than those expected to be effective for pain. Furthermore, d-methadone is not addictive and was not recognized as an opioid by heroin addicts and did not work as a substitute for opioids in this patient population. However, the fact that racemic methadone is successfully used for the treatment of addiction may be in part due to the activity of d-methadone at the NMDA receptor. In other words, d-methadone does not work as an opioid substitute the way racemic methadone, which is a potent opioid, does, but d-methadone may be effective for the treatment of the psychological symptoms that commonly outlive and persist beyond the acute opioid withdrawal phase. See, particularly, [0058] to [0067].
Wang et al. teach a method of treating central nervous system diseases and/or psychiatric diseases comprising administering to the subject a NMDA receptor antagonist. See, the claims. Wang particularly teach that NMDA receptors play a major role in synaptic plasticity, which forms the basis of many higher cognitive functions, such as memory acquisition, retention, and learning, as well as in certain cognitive pathways and in the sensation of pain main effect. See, page 3, paragraph 7 of the translation. Particularly disclosed NMDA receptor antagonists include methadone. See, page 3, paragraph 4 of the translation. Expressly disclosed central nervous system diseases include, depression, autism, Alzheimer’s disease, senile dementia. See, the claims.
Applicants admitted on the record that it has been known in the art that l-methadone decrease blood levels of BDNF and exerts powerful opioid effects, but the racemic mixture of methadone increase BDNF level. Applicants further acknowledged that it has been known in the art that BDNF exerts trophic and protective effects on dopaminergic neurons as well as other neuronal system.  and memantine, a NMDA receptor antagonist, specifically upregulates BDNF. See, paragraphs [0038] to [0041].   
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use d-methadone, in the enantiomer pure form, in a dosage form as disclosed by Manfred et al., as NMDA receptor antagonist, either alone or in combination with other known therapeutic agent, for treatment of autism spectrum disorders.
A person of ordinary skill in the art would have been motivated to use d-methadone, in a enantiomer pure form, in a dosage form as disclosed by Manfred et al., as NMDA receptor antagonist, either alone or in combination with other known therapeutic agent, for treatment of autism spectrum disorders because d-methadone has been known for treatment of autism spectrum disorders and has superior clinical properties in treating nervous system disorders compared with other known NMDA receptor antagonist, or other isomer. Regarding the limitation of “consisting of”, note, Canitano et al. teach the use NMDA receptor antagonist for treating autism without the requirement of other therapeutic agent. Further, NMDA receptor has been known to be involve the development of pathogenic conditions of central nervous system, and its antagonist has been expected to be useful for treating those central nervous system disease, such as autism, Alzheimer’s disease. Thus, the prior art as whole do not suggest the requirement of any addition step or active agent for treating autism spectrum disorder or other central nervous system diseases with the NMDA antagonist. As to the further employment of other therapeutic agents known for treatment of autism spectrum disorders, such as opioid antagonist, such as naltrexone, the employment of such agents would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Furthermore, as to the  effective amounts of therapeutic agents, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the optimization of those result affecting parameters would have been no more than a routine experimentation. As to the limitations: “by modulating levels of brain-derived neurotrophic factor (BDNF) (claims 30, 39, 40); “increasing BDNF in a subject” (claim 41 and 42), note, the instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (treating autism) for the compounds, e.g., d-methadone, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. Furthermore, since it has been known that  racemic methadone increases BDNF level and l-methadone decrease BDNF level, a pure d-methadone would have reasonably been expected to increase the level of BDNF.  As to claim 43-49, reciting “diagnosing a subject with a disorder or disease chosen from…” note, for the elected species: autism, a method of treating autism patients would necessarily include a step of diagnosing the patients having the disorder.” As to the limitation of “determining a course of treating the disorder or disease that including modulating level of BDNF in the subject,” interpreted broadly, the recitation is construed as an intended mechanism of action, which does not materially affect the actual steps of claimed invention. Claim 50 is properly rejected on the same ground as set forth above because claim 50 broadly encompass the subject matter of claim 30.
Response to  the  Arguments
Applicants’ amendments and remarks submitted August 8, 2022 have been fully considered, and found persuasive as to the rejections under 35 U.S.C. 101 and 112 (b), but not persuasive as to the rejections set forth above. 
The examiner maintains that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that NMDA receptor has long been considered as implicated in the core social and communication impairment and irritability in autism spectrum disorder, and NMDA receptor antagonists have been known in the art to be useful for treating autism spectrum disorders and to increase BDNF, and d-methadone has been an old and well-known NMDA receptor antagonist and has been known for treating autism, and have been suggested to increase BDNF. BDNF have been known to exerts trophic and protective effects on dopaminergic neurons as well as other neuronal system. Thus, considering the cited references as a whole, one of ordinary skill in the art would have viewed the employment of d-methadone for treatment of nervous system disorder in general, and autism in particular as obvious. 
As to the remarks that “no one knew that d-methadone could increase BDNF level”, the arguments are moot in view of the new ground of rejection. Applicants’ remarks that “psychiatric symptoms are not CNS disorders or disease” lack factual support. Manfredi et al. fairly teach or suggest that psychiatric disorders share many characteristic of  CNS disorder, and are similarly treated with drug affecting CNS system. See, e.g. paragraph [0050] and claim 5 therein. 
As to the remarks about Canitano reference, the examiner maintains hist position in the prior office action, particularly,  applicants have contended that Canitano reference would have teach away from the use of d-methadone because it does not recite d-methadone, while discloses many other NMDA receptor antagonists. Applicants further contend that Canitano reference is inconclusive as to the efficacy of NMDA receptor antagonist treating autism spectrum disorders. Applicants further argue that Canitano references teach away from using d-methadone by concluding that iNMDAR antagonist yield inconsistent results, and directing those of ordinary skill in the art to use mNMDAR antagonist. The arguments are not probative. First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, Canitano merely summaries the status of the prior art, including the clinical trials and other studies relevant to autism and did not conclude the inconsistency of the result is due to the type of antagonist. mNMDAR antagonist is mentioned as in a studies of FXS, which may or may not associated with autism. Further, both amantadine and memantine yield positive results in the trials. There is no conclusion that iNMDAR antagonist would not be useful for treating autism. In fact the overall data would suggest the usefulness of NMDAR antagonist against autism as the majority of the trials lead to positive results.
Regarding Javitt reference, note, Javitt teach the suitability of d-methadone in treatment of autism, Such teachings, in combination with teachings of other cited references would make the claimed invention obvious for reasons as discussed above.
Applicants further contend that Wang reference teaches away from claimed invention because Wang does not recognize the use of d-methadone for treatment. The arguments are not probative, Note, Wang et al. teach a method of treating central nervous system diseases and/or psychiatric diseases comprising administering to the subject a NMDA receptor antagonist. Wang particularly teach that NMDA receptors play a major role in synaptic plasticity, which forms the basis of many higher cognitive functions, such as memory acquisition, retention, and learning, as well as in certain cognitive pathways and in the sensation of pain main effect. Particularly disclosed NMDA receptor antagonists include methadone. Without clear limitation, the methadone would include d-methadone. Thus, the teachings of Wang, in combination with teachings from other cited references would make the claimed invention obvious for reasons discussed in the rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627